UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 11-K x ANNUAL REPORT PURSUANT TO SECTION15(d)OF THE SECURITIES EXCHANGE ACT OF 1934. For the fiscal year ended December31, 2014 ¨ TRANSITION REPORT PURSUANT TO SECTION15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-35832 A. Full title of plan and the address of the plan, if different from that of the issuer named below: Science Applications International Corporation Retirement Plan B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Science Applications International Corporation 1rive McLean, VA 22102 SCIENCE APPLICATIONS INTERNATIONAL CORPORATION RETIREMENT PLAN TABLE OF CONTENTS Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 1 FINANCIAL STATEMENTS AS OF DECEMBER 31, 2, 2, 2, 2013: Statements of Net Assets Available for Benefits 2 Statements of Changes in Net Assets Available for Benefits 3 Notes to Financial Statements 4-8 SUPPLEMENTAL SCHEDULE AS OF DECEMBER 31, 2014: Form 5500, Schedule H, Part IV, Line 4i—Schedule of Assets (Held at End of Year) 9 SIGNATURE 10 EXHIBIT INDEX 11 NOTE: All other schedules required by Section 29 CFR 2520.103-10 of the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974 have been omitted because they are not applicable. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Benefit Plans Committee and Participants of Science Applications International Corporation Retirement Plan McLean, Virginia We have audited the accompanying statements of net assets available for benefits of Science Applications International Corporation Retirement Plan (the Plan) as of December 31, 2014 and 2013 and the related statements of changes in net assets available for benefits for the year ended December 31, 2014 and the period from September 27, 2013 (inception) to December 31, 2013. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits.
